DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 5, 10 are amended in the reply filed on 02/15/2022. 
Claim 11 is newly added in the reply filed on 02/15/2022. 
Applicant's arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Won in addition to previously relied on references below.
Applicant's remaining arguments regarding the amendments filed 02/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Musselman does not disclose or suggest the respective positions of the facing surfaces of the jigs are different from one another, and points to Fig. 4A and states that they are equal.
Examiner disagrees, and notes that Musselman teaches in para. [0054] that the contact fingers can contact various places on the edge ring, so that dimensions of different portions of the edge ring can be measured. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Jigs (unknown element looks like it is attached to a platelike element in Fig. 2, and has a facing portion [51a], para. [0040]) in claims 1-5.
Facing portions (appears to be contact claws of some sort, Fig. 2) in claims 1-5.
Ring member (focus ring [5], para. [0039]) in claims 1-5.
Elevating mechanisms (appears to be a kind of lifter, Fig. 3) in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0287682 to Musselman et al (“Musselman”).
Claim 1:  Musselman discloses a plasma processing apparatus comprising: a mounting table (200 [substrate support], Fig. 2A-2C) having a first mounting surface (top of 208 [inner portion]) on which a plurality of jigs (232 [contact fingers] on 204 [test wafer]) are mounted sequentially one by one (para. [0048]) and a second mounting surface (surface of 212 [outer portion]) on which a ring structure (224 [edge ring]) disposed to surround a target object (wafer) is mounted (see Fig. 2A-2C), the jigs (232 on 204) being used for measuring a shape of the ring structure (224, para. [0049]) and respectively having facing portions (facing portions of 232) facing an upper surface of the ring structure (upper surface of 224), wherein the facing surface of each of the jigs includes a downwardly protruding tip configured to contact the upper surface of the ring structure (see Fig. 6A-6B, 7A-7B where 312 and/or 316 (contact fingers] have a downwardly protruding tip to contact the upper surface of 300 [edge ring], para. [0054]); and wherein respective positions of the facing portions of the jigs in a radial direction of the ring structure are different from one another (see Fig. 4A where they are radially in different locations) such that a distance between a central axis of the focus ring and the protruding tip of each jig is different from each one another (see para. [0054] where dimensions of different portions of the edge ring can be measured, which necessarily teaches that the distances can be different),
one or more elevating mechanisms (220 [actuators], Fig. 2A-2C) considered capable to be configured to lift or lower the ring structure (224) with respect to the second mounting surface (top of 212);
Musselman discloses a controller (216 [controller], Fig. 2A-2C, para. [0048-0052]) configured to: 
acquire gap information indicating a gap dimension between the second mounting surface and the facing portion of the corresponding jig mounted on the first mounting surface (para. [0052], where 216 determines a first height of the edge ring),
measure a lifted distance of the ring structure from the second mounting surface when the upper surface of the ring structure is in contact with the downwardly protruding tip of the facing portion of the corresponding jig (para. [0054] where top surface can be measured by tip) by lifting the ring structure using the elevating mechanisms in a state where the corresponding jig is mounted on the first mounting surface (para. [0048-0052], where the controller performs measurements of the 224 periodically and when prompted by a user), 
calculate a thickness of the ring structure at each of different locations in the radial direction of the ring structure which correspond to the positions of the facing portions of the jigs based on the gap dimension indicated by the acquired gap information and the measured lifted distance of the ring structure (see para. [0052], where changes in the upper surface of the edge ring can be calculated),
output information indicating thickness distribution of the ring structure based on the calculated thickness of the ring structure at each of the different locations in the radial direction of the ring structure (para. [0052, 0055], where the controller may determine when 224 needs maintenance or replacement, etc. after the calculation).
Musselman discloses wherein different jigs are placed to provide the gap information at the different locations in the radial direction of the ring structure, wherein the controller outputs different thickness calculations at different locations in the radial direction of the ring structure (see para. [0029] where discloses contact finger(s) arranged on inner diameter, middle, and/or outer diameters, indicate wear on those respective locations, which render it capable to measure at different locations, additionally that the contact fingers may determine various portions of wear on the edge ring, para. [0029]). 
Claim 2: (Cancelled).
Claim 3: Musselman discloses wherein the gap dimension (first height, para. [0052, Musselman) considered capable to be determined in advance based on a distance between the second mounting surface and the first mounting surface and a distance between the first mounting surface and the facing portion of each of the jigs that is mounted on the first mounting surface (see para. [0052], [0048]).
Claim 4: Musselman discloses wherein the mounting table includes an electrostatic chuck (ESC [electrostatic chuck], para. [0035], Musselman) considered capable to be configured to hold each of the jigs that are mounted sequentially one by one on the first mounting surface (see Fig. 2A), and 
the ring structure (224) is lifted by using the elevating mechanisms (220) in a state where the corresponding jig (232 on 204) mounted on the first mounting surface (top of 208). Regarding the recitations, “is attracted and held by the electrostatic chuck,” the limitations are drawn to intended use, as the apparatus has the structures capable to perform as necessary, including a test wafer which is capable to be held by the ESC. The courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 5: Musselman discloses wherein the elevating mechanisms (220, Fig. 2A-2C, Musselman) are arranged at multiple locations in a circumferential direction of the ring structure (see Fig. 2A-2C, para. [0047]),
the controller measures the lifted distance of the ring structure from the second mounting surface at each of the multiple locations in the circumferential direction of the ring structure when the upper surface of the ring structure is in contact with the facing portion of the corresponding jig by lifting the ring structure using the elevating mechanisms arranged at the multiple locations in the circumferential direction of the ring structure, and the controller calculates the thickness of the ring structure at each of the different locations in the radial direction of the ring structure for each of the multiple locations in the circumferential direction of the focus ring based on the gap dimension indicated by the acquired gap information and the measured lifted distance of the ring structure (see para. [0048-0056]).  Additionally, Musselman discloses that other procedures and examples are considered (see para. [0056-0060]). 
Claim 6: (Cancelled). 
Claim 7: (Withdrawn).
Claim 10: Musselman discloses wherein the controller (see para. [0052] where changes in the upper surface of the edge ring can be calculated, Musselman) is configured to determine whether a number of thicknesses calculated for a ring structure has reached a specified number (see para. [0052] where calculations happen over time as the edge ring wears), and in response to a determination that the number of thicknesses calculated has not reached the specified number, a jig is replaced and another thickness is calculated at another radial position of a respective jig (see para. [0055] where controller (216) determines whether edge ring engaged the contact finger based on a signal, and if true, it continues to the next step, and does this until a certain status [unworn, worn, or optimal status] is reached, para. [0052]).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musselman as applied to claims 1, 3-5, 10 above, and further in view of US 2010/0151770 to “Nakao.”
Claims 8-9: Musselman discloses (claim 8) wherein the one or more elevating mechanisms (220, Fig. 2A-2C) include a driving motor (see para. [0047] where motor is disclosed). 
However Musselman does not disclose (claim 8) and a torque sensor for detecting a driving torque generated at the driving motor; (claim 9) wherein whether or not the upper surface of the ring structure is in contact with the downwardly protruding tip of the facing surface of the corresponding jig is determined by comparing a predetermined threshold with a value of the driving torque detected by the torque sensor.
Nakao discloses (claim 8) a motor (para. [0033]) and a torque sensor (300b [in-situ process monitor]) for detecting a driving torque generated at the driving motor (114); (claim 9) wherein whether or not the upper surface of the structure is in contact with the downwardly protruding tip (bottom of 2) of the facing surface of the corresponding jig (1) is determined by comparing a predetermined threshold (see para. [0039] where predetermined threshold is taught) with a value of the driving torque detected by the torque sensor (300b, para. [0039] where it measures a running torque), for the purpose of detecting to know how far the status of the component has advanced (para. [0039]) to thereby prevent a lower manufacturing rate due to excessive use (para. [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of using a torque sensor with motor and determining a threshold with the value of the driving torque as taught by Nakao with motivation to detect to know how far the status of the component has advanced to thereby prevent a lower manufacturing rate due to excessive use.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musselman as applied to claims 1, 3-5, 10 above, and further in view of US 6,355,108 to “Win.”
Claim 11: Musselman does not explicitly disclose wherein the protruding tip of each jig narrows in a downward direction towards the ring structure. Yet Musselman teaches that the contact fingers can have different geometries (i.e., contact surface profiles) for measuring dimensions of edge rings (para. [0054]).
However Won teaches a plurality of jigs (26 [tabs], Fig. 4-5) wherein the protruding tip of each jig (26) narrows in a downward direction towards the structure (see Fig. 5 where 26 narrows in a downward structure, and see col. 6, lines 15-25) for the purpose of so that the potential for damage to the structure caused by contact with the jig and the structure is minimized (col. 6, lines 16-23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape requirement concept of the jig as taught by Won with motivation to have the potential for damage to the structure caused by contact with the jig and the structure be minimized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718